Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 1 of 12 PageID: 650



 NOT FOR PUBLICATION                                       DKT. No. 66

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

 JAMES STILE,                       :
                                    :    Civ. Action No. 17-2693(RMB)
                  Plaintiff         :
                                    :
       v.                           :                OPINION
                                    :
 WARDEN JORDAN HOLLINGSWORTH        :
 et al.,                            :
                                    :
                  Defendants        :

 APPEARANCES:

 Francis X. Manning, Esq.
 STRADLEY, RONON, STEVENS & YOUNG, LLP
 Liberty View
 457 Haddonfield Road
 Suite 100
 Cherry Hill, NJ 08002

 Adam Joseph Petit, Esq.
 Joseph William Catuzzi, Esq.
 STRADLEY RONON STEVENS & YOUNG LLP
 2005 Market Street
 Suite 2600
 Philadelphia, PA 19103

 Samantha Beth Kats, Esq.
 STRADLEY RONON STEVENS & YOUNG LLP
 Great Valley Corporate Center
 30 Valley Stream Parkway
 Malvern, PA 19355
           On behalf of Plaintiff

 Jessica Rose O’Neill, Assistant United States Attorney
 Office of the U.S. Attorney, District of New Jersey
 401 Market Street
 4th FLOOR
 P.O. BOX 2098
 Camden, NJ 08101
           On behalf of Defendants
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 2 of 12 PageID: 651



 BUMB, United States District Judge

       This matter comes before the Court upon Defendant Ravi Sood’s

 Partial Motion for Summary Judgment on Count IV of Plaintiff’s

 Amended Complaint. (“Def’s Partial Mot. for Summ. J.,” Dkt. No.

 66); Plaintiff’s Opposition to Defendant’s Partial Motion for

 Summary Judgment on Count IV of Plaintiff’s Amended Complaint (Pl’s

 Opp. Brief,” Dkt. No. 72); Reply Brief in Further Support of

 Partial Motion for Summary Judgment on Count IV of Plaintiff’s

 Amended   Complaint    (“Def’s     Reply    Brief,”      Dkt.   No.   77);   and

 Plaintiff’s    Sur-Reply   Brief    in    Support   of    his   Opposition   to

 Defendant’s for Summary Judgment on Count IV of Plaintiff’s Amended

 Complaint. (“Pl’s Sur-Reply Brief,” Dkt. No. 78.) This Court will

 decide the motions on the briefs without an oral hearing, pursuant

 to Federal Rule of Civil Procedure 78(b). For the reasons discussed

 below, the Court will grant Defendant’s partial motion for summary

 judgment on Count IV of Plaintiff’s amended complaint.

 I.    PROCEDURAL HISTORY

       Plaintiff initiated this action on April 20, 2017. (Compl.,

 Dkt. No. 1). This Court reviewed the Complaint pursuant to 28

 U.S.C. § 1915(e)(2)(b) and § 1915A, and, in an Opinion and Order

 dated October 23, 2017, the Court dismissed certain claims and

 permitted claims to proceed. (Opinion and Order, Dkt. Nos. 4, 5.)

 Defendants moved for dismissal of Plaintiff’s remaining claims.

 (First Mot. to Dismiss, Dkt. No. 29.) Plaintiff responded with a

                                       2
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 3 of 12 PageID: 652



 motion to amend his complaint to state his constitutional claims

 as tort claims under the Federal Tort Claims Act. (Mot. to Amend,

 Dkt. No. 32.) Plaintiff was appointed counsel on March 20, 2019.

 (Order, Dkt. No. 42.) After discussions with the Court, Plaintiff’s

 counsel filed an amended complaint on August 13, 2019. (Am. Compl.,

 Dkt. No. 51.) Upon service of the amended complaint, Defendant

 Ravi Sood filed the motion for partial summary judgment on Claim

 IV.

 II.   AMENDED COMPLAINT

       Plaintiff alleges the following in his amended complaint,

 pertinent to the present partial motion for summary judgment.

 Plaintiff was confined at Fort Dix from June 2015 to December 2017.

 (Am. Compl. ¶1, Dkt. No. 51.) Dr. Ravi Sood was Plaintiff’s primary

 care physician at FCI Fort Dix. (Id. ¶7.) Under Dr. Sood’s care,

 Plaintiff   suffered    from   at   least   four   painful   urinary   tract

 infections in less than one year. (Id. ¶122.) During one of those

 infections, Plaintiff took a urine test but was not apprised of

 the positive results of his infection by Dr. Sood for more than a

 month. (Id. at ¶125.) Even after he was belatedly informed of the

 positive result, Plaintiff was not given medication for a week.

 (Id. ¶126.) Plaintiff needlessly suffered painful symptoms for

 more than a month without medication. (Id. ¶129.)




                                       3
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 4 of 12 PageID: 653



 III. STANDARD OF REVIEW

       Summary Judgment is proper where the moving party “shows that

 there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

 Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d Cir. 2017). “A

 dispute is “genuine” if ‘a reasonable jury could return a verdict

 for the nonmoving party[.]’” Baloga v. Pittston Area Sch. Dist.,

 927 F.3d 742, 752 (3d Cir. 2019) (quoting Santini v. Fuentes, 795

 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986)). “[A] fact is ‘material’ where

 ‘its existence or nonexistence might impact the outcome of the

 suit under the applicable substantive law.’” Id. (citing Anderson,

 477 U.S. at 248).

       The burden then shifts to the nonmovant to show, beyond the

 pleadings, “‘that there is a genuine issue for trial.” Daubert,

 861 F.3d at 391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317,

 324 (1986) (emphasis in Daubert)). “With respect to an issue on

 which the non-moving party bears the burden of proof, the burden

 on the moving party may be discharged by ‘showing’… that there is

 an absence of evidence to support the nonmoving party’s case.”

 Conoshenti v. Public Serv. Elec. & Gas Co., 364 F.3d 135, 145–46

 (3d Cir. 2004) (quoting Celotex, 477 U.S. at 325).

       A party asserting that a fact cannot be or is genuinely

 disputed must support the assertion by:

                                      4
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 5 of 12 PageID: 654



               (A) citing to particular parts of materials in
               the record, including depositions, documents,
               electronically stored information, affidavits
               or   declarations,   stipulations   (including
               those made for purposes of the motion only),
               admissions, interrogatory answers, or other
               materials; or

               (B) showing that the materials cited do not
               establish the absence or presence of a genuine
               dispute, or that an adverse party cannot
               produce admissible evidence to support the
               fact.

 Fed. R. Civ. P. 56(c)(1).

       “At the summary judgment stage, facts must be viewed in the

 light most favorable to the nonmoving party only if there is a

 ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S.

 372, 380 (2007) (citing Fed. Rule Civ. Proc. 56(c)). The court’s

 role is “‘not ... to weigh the evidence and determine the truth of

 the matter but to determine whether there is a genuine issue for

 trial.’” Baloga, 927 F.3d at 752 (quoting Anderson, 477 U.S. at

 249)).

 IV. DISCUSSION

       A.      Exhaustion of Administrative Remedies is Mandatory under
               the PLRA

       Under     the   PLRA,    inmates    must    “first    exhaust     the

 administrative remedies available at the prison level” before

 proceeding to federal court. Williams v. Beard, 482 F.3d 637, 639

 (3d Cir. 2007) (citing 42 U.S.C. § 1997e(a)). Failure to exhaust

 under the PLRA is an affirmative defense. Jones v. Bock, 549 U.S.


                                      5
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 6 of 12 PageID: 655



 199, 216 (2007). To comply with this process and fully exhaust

 administrative remedies, an inmate must first attempt an informal

 resolution with prison staff. See 28 C.F.R. § 542.13(a). If these

 efforts fail, the inmate must then submit an administrative remedy

 request to the warden within twenty days of the occurrence that is

 the basis of the request. See 28 C.F.R. § 542.14(a), (c). If the

 inmate is unsatisfied with the warden’s response, the inmate may

 then submit an appeal to the appropriate Regional Director within

 twenty days of the date of the warden’s response. See 28 C.F.R. §

 542.15(a). An inmate may appeal the Regional Director’s response

 to BOP’s Central Office, General Counsel, within thirty days of

 the Regional Director’s response. Id. An inmate has fully exhausted

 administrative remedies only when the General Counsel considers

 the appeal or time for doing so expires. 28 C.F.R. § 542.15(a).

       B.   Undisputed Material Facts

            1. At all times relevant to the allegations in
            the Amended Complaint, Plaintiff was a federal
            inmate designated to FCI Fort Dix.

            2. On May 9, 2016, Plaintiff visited Health
            Services at FCI Fort Dix for medical treatment
            for a urinary tract infection.

            3. Plaintiff was assessed a $2.00 copay.

            4. On June 1, 2016, Plaintiff filed a request
            for an administrative remedy regarding the
            imposition of the $2.00 copay.

            5.   On   June     15,   2016,   Warden   Jordan
            Hollingsworth      responded   to    Plaintiff’s


                                      6
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 7 of 12 PageID: 656



              request for an administrative remedy regarding
              the copay and denied the request.

              6. On June 22, 2016, Plaintiff appealed the
              denial of his request for an administrative
              remedy concerning the copay for the May 2016
              visit to Health Services.

              7. On July 25, 2016, the Regional Director
              responded to Plaintiff’s appeal and denied it.

              8. On August 9, 2016, Plaintiff appealed the
              denial of his appeal by the Regional Director
              to the Central Office.

              9. On September 7, 2016, the Central Office
              denied this appeal.

              10. Plaintiff filed administrative remedy
              requests in November 2016 and December 2016.

 (Def’s     SOMF,   Dkt.   No.   66-2;   Declaration   of   Corrie   Dobovich

 (“Dobovich Decl.”), Dkt. No. 66-3; Declaration of James Stile

 (“Stile Decl.”), Dkt. No. 72 at 18-46; Supplemental Declaration of

 Corrie Dobovich (“Dobovich Suppl. Decl.”), Dkt. No. 77-1; Ex. 1.)

 The parties dispute whether Petitioner exhausted his present claim

 against Dr. Sood in the above described appeals to the Regional

 Director and the Central Office.

       C.     The Parties’ Arguments

       Defendant submits that Plaintiff did not meet any of the four

 levels of exhaustion with respect to his claim that Dr. Sood

 delayed in treating a urinary tract infection, and he cannot

 demonstrate that exhaustion would have been futile. According to

 the BOP’s records of administrative remedy requests, as set forth


                                         7
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 8 of 12 PageID: 657



 in the declarations of Corrie Dobovich, Plaintiff has never filed

 an administrative remedy request challenging any aspects of the

 care provided for this condition; the only remedy he sought was

 related to the copay associated with his treatment. (Dobovich Decl.

 ¶4; see generally Dobovich Suppl. Decl.))

       To the contrary, Plaintiff asserts that he fully exhausted

 his administrative remedies regarding his claim against Dr. Sood.

 Plaintiff provides a May 5, 2016 informal remedy request submitted

 on BOP form BP-8 (Ex. A, Dkt. No. 72 at 27), where he complained

 to medical staff, to not avail, of having kidney pain throughout

 April, though medical staff knew of his history of kidney cysts

 and   urinary   tract   infections.    The   BOP   responded   that   he   was

 scheduled for an evaluation on May 13. Then, on May 10, 2016,

 Plaintiff filed another BP-8 form (Stile Decl. ¶11; Ex. B, Dkt.

 No. 72 at 30) complaining of kidney pain and demanding an immediate

 examination.

       Plaintiff   contends    that    he   exhausted   his   administrative

 remedies concerning his kidney pain and urinary tract infections

 by filing forms BP-9 on June 1, 2016 (Id. ¶12; Ex. D), and appealing

 denial of that administrative remedy on form BP-10 to the BOP

 Northeast Regional Director (Id. ¶13; Ex. E), and appealing that

 denial on form BP-11 to the General Counsel in the BOP Central

 Office. (Id. ¶¶14, 15; Ex. F).



                                       8
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 9 of 12 PageID: 658



        In reply, Defendant submitted the supplemental declaration of

 Corrie Dobovich. (Dkt. No. 77-1.) Ms. Dobovich provided a summary

 of   all   Plaintiffs’    requests    for     administrative   remedies     from

 January 1, 2016, to December 23, 2016. (Id.; Ex. 1.) Plaintiff

 filed 104 requests for administrative remedies during that time,

 but only four remedies were associated with complaints regarding

 his kidneys or a urinary tract infection. (Dobovich Suppl. Decl.

 ¶2.)

        For example, in Remedy ID Number 862608-Fl, filed with the

 Warden of FCI Fort Dix on or about May 17, 2016, Plaintiff

 requested a plan for his kidney issues. (Dobovich Suppl. Decl.

 ¶3.) Plaintiff did not appeal the Warden’s response through the

 required levels of the Administrative Remedy process. (Id.)

        Plaintiff       subsequently         filed   three      requests     for

 administrative remedies challenging the $2.00 copay associated

 with kidney-related medical appointments. (Id. ¶4, citing Exs. D

 through F to Stile Decl.) In those requests, Plaintiff did not

 complain about waiting for his urinary infection test results;

 rather, he was seeking relief from having to pay $2.00 each time

 he saw medical providers about his condition. Defendant argues

 that these administrative remedy requests did not put the agency

 on notice of Plaintiff’s complaint about Dr. Sood. In his sur-

 reply,     Plaintiff    maintains     that    the   BOP’s   response   to   his

 administrative complaints show that the BOP was aware he was

                                         9
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 10 of 12 PageID: 659



 complaining about indifference to his medical care. (Pl’s Sur-

 Reply Brief, Dkt. No. 78.)

       D.    Analysis

       The PLRA demands proper exhaustion of administrative remedies

 before a prisoner may file suit about any prison conditions. 42

 U.S.C. § 1997e(a); see Woodford v. Ngo, 548 U.S. at 93 (“the PLRA

 exhaustion requirement requires proper exhaustion.”) “The level of

 detail necessary in a grievance to comply with the grievance

 procedures will vary from system to system and claim to claim, but

 it is the prison's requirements, and not the PLRA, that define the

 boundaries of proper exhaustion.” Jones, 549 U.S. at 218.

       After an attempt at informal resolution of a prisoner’s

 complaint    fails,    the   BOP’s   administrative     remedy   procedure

 requires:

             The inmate shall place a single complaint or
             a reasonable number of closely related issues
             on the form. If the inmate includes on a single
             form multiple unrelated issues, the submission
             shall be rejected and returned without
             response, and the inmate shall be advised to
             use a separate form for each unrelated issue.
             For DHO and UDC appeals, each separate
             incident report number must be appealed on a
             separate form.

 28 C.F.R. § 541.14(c)(2).

       Pertinent to this motion for summary judgment, Plaintiff

 alleges Dr. Ravi Sood was deliberately indifferent to his serious

 medical needs by failing to advise Plaintiff of his positive test


                                      10
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 11 of 12 PageID: 660



 results    for    a    urinary   tract    infection       and   not   prescribing

 medication for that infection until more than a month later. While

 it    is   true       that   Plaintiff        generally    complained    in   his

 administrative remedies that his kidney pain was not addressed as

 expeditiously as he desired, and that he had a history of urinary

 tract infections, nothing in the administrative remedies that were

 exhausted through the Central Office level would have put the BOP

 on notice that Plaintiff was tested for a urinary tract infection

 on a certain date and that he did not get the positive tests

 results or any treatment for the condition until more than one

 month after the test results. In fact, even the amended complaint

 is unclear as to when Plaintiff tested positive for a urinary tract

 infection. 1




 1 It appears that Plaintiff had an ultrasound in March 2016 and
 that he was scheduled for another test on May 13, 2016, but neither
 the amended complaint nor the administrative remedy requests
 demonstrate when Plaintiff tested positive for a urinary tract
 infection but was not treated for it until a month later. (See Am.
 Compl. ¶¶125-127.) Plaintiff further alleged “under Dr. Sood’s
 care, Mr. Stile suffered from at least four painful urinary tract
 infections in less than one year.” (See Am. Compl. ¶122.) A medical
 provider is not deliberately indifferent solely because a patient
 suffers recurring infections. See Parkell v. Danberg, 833 F.3d
 313, 337 (3d Cir. 2016) (“We have found ‘deliberate indifference’
 in a variety of circumstances, including where the prison official
 (1) knows of a prisoner's need for medical treatment but
 intentionally refuses to provide it; (2) delays necessary medical
 treatment based on a non-medical reason; or (3) prevents a prisoner
 from receiving needed or recommended medical treatment.” (citing
 Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)).
                                          11
Case 1:17-cv-02693-RMB-AMD Document 80 Filed 05/29/20 Page 12 of 12 PageID: 661



       The   purpose    of   mandatory     exhaustion   of   administrative

 remedies is to permit the agency to resolve issues without the

 necessity of a lawsuit. See Woodford, 548 U.S. at 89. (“Claims

 generally can be resolved much more quickly and economically in

 proceedings before an agency than in litigation in federal court.”)

 Agencies cannot be expected to resolve issues that are not clearly

 presented. If Plaintiff had complained that he was tested for a

 urinary tract infection on a particular date and did not yet have

 the results, the BOP would have had an opportunity to do something

 about it. By not clearly stating the issue, Plaintiff failed to

 properly exhaust his administrative remedies. Thus, the Court will

 grant Dr. Sood’s motion for summary judgment. 2

 V.    CONCLUSION

       For the reasons discussed above, Defendants’ Partial Motion

 for Summary Judgment is GRANTED.



 An appropriate Order follows.

 Date:   May 29, 2020

                    `                      s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           UNITED STATES DISTRICT JUDGE

 2  Plaintiff requested discovery on the issue of exhaustion in the
 event the Court was inclined to grant Defendant’s motion for
 summary judgment. (Pl’s Opp. Brief, Dkt. No. 72 at 16.) In
 Plaintiff’s declaration in opposition to the motion for summary
 judgment he argued that he exhausted administrative remedies as of
 August 2016. Plaintiff has not proffered what further discovery
 would yield.
                                      12
